                               UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEBRASKA
Denise M. Lucks                         OFFICE OF THE CLERK                                             Gabriela Acosta
Clerk of Court                                   www.ned.uscourts.gov                                Chief Deputy Clerk

                                                   March 6, 2020


   TO:             The Honorable Senior Judge Richard G. Kopf

   FROM:           Clerk, United States District Court

   DATE:           March 5, 2020

   SUBJECT:        8:19-cv-00296 Weathers v. Frakes

   You are receiving this memorandum because a petitioner filed a notice of appeal in this
   habeas case and the clerk’s office cannot process the appeal to the Eighth Circuit until
   one or more issues are resolved.1

   Certificate of Appealability: A ruling on a certificate of appealability has already been
   made and no further action is needed on this issue to process the appeal.

   Filing Fee/IFP Status: The filing fee has not been paid. The clerk’s office cannot process
   this appeal to the Eighth Circuit until either the appellate filing fee is paid or the question
   of the petitioner’s authorization to proceed in forma pauperis is resolved. In order to
   assist the clerk’s office in its processing of this appeal, please mark the appropriate box:

   ☒ No separate order will be entered because the petitioner is entitled to proceed on
   appeal in forma pauperis without further authorization pursuant to Rule 24(a)(3) of the
   Federal Rules of Appellate Procedure.

   ☐ A separate order or further proceedings will be required to address the petitioner’s
   authorization to proceed in forma pauperis. The clerk’s office ☐ is ☐ is not directed to
   set a 30-day case management deadline checking on the status of the processing of
   this appeal.




           1 The purpose of this memorandum is to assist in the timely processing of this appeal by notifying
   you that one or more issues may require your attention before the clerk’s office can process the appeal.
   Please feel free to disregard this memorandum if the issue or issues raised will be addressed by a
   separate order.
                                111 South 18th Plaza, Suite 1152, Omaha, NE 68102-1322
                       Omaha: (402) 661-7350       Fax: (402) 661-7387   Toll Free: (866) 220-4381
                       Lincoln: (402) 437-1900     Fax: (402) 437-1911   Toll Free: (866) 220-4379


                                                                     Forms-Appeal-Memo_Petitioner_Appealing_in_Habeas_Case
